POLLEY, J.
The defendants in this action are members of the board of directors of a common school district in Yankton county and the plaintiffs are residents and electors op such school district. At the annual1 school election held in said district on the 20th day of June, 1922, the question of moving the schoolhouse in said district — there being but one schoolhouse therein — a distance of 160 rods from its present location, was submitted to a vote of the electors of said district. A bare majority of the electors of the district voted for sulch removal. Plaintiffs, claiming that the removal contemplated by the vote is a removal, from the center of the district, contend that it requires a vote of two-thirds of the electors of the district to authorize such removal. The trial *135court held- that .the" rerqoval contemplated by the vote is not from, the center of the district, anid: that the vote was sufficient to authorize the removal. The only question presented' for determination is whether the attempted removal is “to the center of the district” or “from the center of the district.” Section 7494, Revised Code of'1919, reads as follows: '
“The school board shall, have power to. .direct the removal of a schoolhouse to a more convenient location, upon a vote,of the majority of the-electors of, the entire district.
“Provided, that in districts in which there shall be but one schoolhouse a two-thirds majority vote shall be necessary to remove such schoolhouse from the center of the district^ to any other point in the district, except such removal shall be to the center of the district, in which case a majority vote shall be sufficient for such removal.
“Provided, further, that' any point within one hundred and sixty rods of the geographical center of the district shall be deemed the center for the purposes of this section.”
Our understanding of .the last clause of this section- -is that any place within a radius of 160 rods from the geographical center of the district shall be considered the center of the district. The trial court did not make a finding determining the geographical center of the district, but it appears to be conceded by all parties to the action that both- the present site of the schoolhouse. and the site to which it is proposed to. remove it are within a radius of 160 rods of the geographical center. Therefore the attempted removal is not “from the center of the district,” and the vote of a bare majority of electors is sufficient to authorize .such removal. If the present site of the schoolhouse was any place beyond a radius of 160 rods of tire geographical center of the district, the vote of a bare majority of electors would be sufficient to authorize its removal to the site to which it is proposed to remove it. The mere fact that the present location of the building, as well as the site to which it is proposed to remove it, is within a radius of 160 rod's of the geographical center of the district does not change the effect of the statute.
The judgment appealed1 from is affirmed.
Note — Reported in 191 N. W. 440. See American Key-Numbered Digest, Schools and School District, Key-No. 69, 35 Cyc. 936-938.